Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the fiber is obtained by a process of extruding, cooling and winding the olefin-based resin at or above a glass transition temperature…and at or below 250C above the glass transition temperature while supplying inert gas and removing oxygen gas”. 
It is unclear if the “extruding, cooling and winding” are all completed at the claimed elevated temperatures or if it is only the extruding that occurs at said temperatures.
Further, it is unclear if how and when the “supplying inert gas and removing oxygen gas” occurs. That is to say, is this step a step of “purging” prior to extrusion or is the extruder/barrel somehow provided with nitrogen gas contemporaneously with the polymer extrusion. It is interpreted that the extruder is purged with a nitrogen gas prior to extrusion which effectively removes oxygen from the barrel.
Claim 6 recites “a medical fiber structure”. It is unclear what structure is required to be a “medical fiber structure”. This is understood as an intended use type claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. (US Pub. No. 2014/0308868) evidenced by Byrdson (1999) and further in view of Chung (2010).
Claim 1: Nambiar et al. teach a bicomponent fiber [0028] of different types including shea/core  and sea-island type [0034] wherein the surface of the fiber comprises a thermoplastic polymer [0032]. The thermoplastic polymer is a copolymer of norbornene and polyethylene (which forms the structure in claim 1)[0043]. The glass transition temperature of cyclic olefin copolymers depends on the norbornene content of the thermoplastic polymer but ranges from 60-180C (Byrdson, Page 280, 11.6.2). The bicomponent fiber in Nambiar et al. is extruded at temperatures of from 260-300C [0057], then cross air flow quenches the fibers (i.e. cooling), and the fibers are wound [0057].
Nambiar et al. do not specifically teach purging the extruder with a nitrogen gas, therein removing oxygen, during the spinning process.
Chung teaches that many polymers react with oxygen at high temperatures that occur during “extrusion, causing undesirable oxidation, degradation, or crosslinking of the molecules” (page 20, 2.2, Feed Function). Chung further teaches that purging with an inert gas like nitrogen may be necessary (page 20, 2.2). As is well-known and well-accepted in the art, the inert nitrogen gas will displace the oxygen and prevent unwanted degradation or side chemical reactions.
One of ordinary skill in the art at the time of the invention would have found it obvious to purge Nambiar et al.’s extruder/spinning device in order to replace reactive oxygen with inert nitrogen so as to prevent unwanted degradation and/or chemical reactions.
Response to Arguments

Applicant’s arguments with respect to claim(s) 7/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778